DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/22 was considered by the examiner.
Allowable Subject Matter
Claims 1, 3-4, and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a display device having the features of the claim including:
wherein the one of the plurality of driver ICs has a gate reset signal output portion which is connected to the detection portion of the one of the plurality of driver ICs and supplies the gate reset signal to the gate driver, wherein the lock signal indicates that the unstable state of the interface between the driver IC and the display controller is detected by the detection portion, wherein the plurality of driver ICs are connected to the display controller to have parts different from each other in the interface between the driver IC and the display controller, and the one of the plurality of driver ICs supplies the gate reset signal to the Gate driver when the unstable state of the interface is detected in any one of the plurality of driver ICs based on the lock signal.	Independent claim 8 recites similar features and is allowable for the same reasons.  The dependent claims 3-4 and 6-7 are allowable based on their dependency from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694